MR. JUSTICE JOHN C. HARRISON
(specially concurring).
I concur with the majority opinion and comment further: The provisions of the 4th Amendment had their origin as a safeguard against high handed and ruthless intrusions by officials of an oppressive government against persons, homes and property. No right-thinking person would minimize or disparage these protections. It is equally important that these protections be applied in circumstances where they were intended; that they not be so extended beyond their reasons for being that even where there is no danger or likelihood of such abuse they give a cloak of protection by which those engaged in criminal activities may escape detention and punishment. The essential criterion is to keep on a reasonable middle ground — between protecting the law abiding citizenry from high handed or officious intrusions into their private affairs and the imposing of undue restrictions upon conscientious officers doing their duty in investigation of crime. On this basis I would find nothing unreasonable in the sheriff’s action in going with the defendant to his home and getting the weapon.